Order, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about December 20, 2006, which denied petitioner mother’s objections to an October 3, 2006 Support Magistrate’s order directing that the child support obligation be shared equally by the parties and that respondent father pay the monthly sum of $1,566.67 to petitioner for child support as well as half of the child’s unreimbursed medical expenses, unanimously affirmed, without costs.
The court’s imputation of equal income to both parties was amply supported by the record. The testimony supported the magistrate’s findings that petitioner maintained a high standard of living and received regular, consistent and recurring financial support from her ex-husband and family.
In high-income cases, the proper determination for an award of child support with respect to parental income in excess of $80,000 should be based on the child’s actual needs and the amount required for a lifestyle appropriate for the child, not the wealth of one or both parties (see Matter of Brim v Combs, 25 *432AD3d 691, 693 [2006], lv denied 6 NY3d 713 [2006]). Petitioner has failed to provide evidence of the child’s actual expenses, other than testimony found to be incredible. The court set a fair sum of child support ($3,133.34 per month), of which respondent was ordered to pay half. Concur—Saxe, J.P., Nardelli, Moskowitz, Acosta and DeGrasse, JJ.